department of the treasury internal_revenue_service tax bxempt and government entities division release number release date date date uil code certified mail - return receipt r employer_identification_number person to contact identification_number contact telephone number in reply refer to last day for filing a d petition with tax_court february 20xx dear this is a final adverse determination revoking your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons -has failed to provide evidence you are currently operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are nota charitable_organization within the meaning of sec_1_501_c_3_-1 in that you failed to establish that you were operated exclusively for an exempt_purpose you did not respond to our request for documentation to substantiate your activities and fiscal operations based upon the above we are revoking your organization’s exemption from federal_income_tax under sec_501 c of the internal_revenue_code effective august 20xxx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax return form_1120 these returns should be filed with the appropriate internal revenue campus for the year ending september 20xxx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax exempt status was faxing determined by calling revenue service taxpayer advocates office _or writing to internal taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals process etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter - sincerely vickie l hansen acting director eo examinations internal_revenue_service department of the treasury internal_revenue_service date date taxpayar identification_number form_990 tax_year s ended duly 20xx person to contact id number contact numbers telephone fax cortified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures jor unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34808f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the intemal revenue service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely vicki l hansen acting director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f oo form_886 a deparement of the treagucy - interna revenue service explanation of items issue organization not responding to document request by the rs __ name of taxpayer cin l schedule no or exhibit year period ended failing to respond to document requests july oc xx issue whether internal_revenue_code inc qualifies for exemption under sec_501 of the facts internal_revenue_service has previously attempted to request thru correspondence that exempt_organization make documents available for an examination of the returns form_941 for the periods ending march 20xx june 20xx september 20xx- december 20xx march 20xx june 20xx september 20xxi and december 20xx letters have been mailed out on september 20xx’ november 20xx december 20xxby certified mail and january 20xx by certified mail letter stating the service’s intent to revoke exempt status under sec_501 of the internal_revenue_code was mailed on january 20xx by certified mail agent also made severa attempts over telephone to talk to the officers of the organization with no success messages identifying agent and contact information were left on voice mail exempt_organization failed to respond to the internal_revenue_service correspondence or telephone calls you were recognized as exempt in december of 20xx you have not responded to requests for information about form sec_941 you have not responded to requests for financial information and information about your activities and the internal_revenue_service has no record of a change_of address since the form_990 for the year ending july 20xx was filed law internal_revenue_code sec_501 provides that an organization described in that section must be both organized and operated for exempt purposes and that no part of its net_earnings may inure to the benefit or any private_shareholder_or_individual sec_6001 of the internal_revenue_code provides that every person liable for any_tax must keep adequate_records as the secretary may from time to time prescribe sec_6033 provides that every organization exempt from tax shall keep such records as the secretary may from time to time prescribe form 886-a rev department of the treasury - internal_revenue_service page -1- department of dre treasury - ineermal revenue service fora a an name of t axpayer not issue - organization schedule noe ol exhibit year period ended explanation of items ganization nol responding to document request by the irs july xx ves - sec_1_6001-1 requires that books_and_records are to be kept at all times and made available for inspection by the service as long as the contents are material to the administration of the internal revenue laws _ sec_1_6033-1 requires every organization that has been recognized as exempt whether or not it is required to file a return to submit information as may be required for the purpose the service's inquiry into its exempt status revrul_59_95 c b provides that the failure of an organization to provide requested information about its financial status and operations may result in revocation of its exempt status on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status taxpayer’s position government’s position because you have not responded to our requests for information or otherwise provided information establishing that you are operated for exempt_purpose your status is revoked conclusion it is the irs's position that the organization failed to meet the requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 c accordingly the organization dollar_figure exempt status is revoked effective august 20xx form_1120 returns should be filed for the tax periods ending on or after july 20xx please feel free to contact agent listed on first page of letter if further assistance in this matter is required fortin 886-a rev departmen of the treasury - internal_revenue_service page -2-
